DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 14-23 and 26-28 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 12/09/2020, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The formal drawings received on 12/07/2018 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15, 22, 23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Annamalaisami et al. (Pub. No.: US 2014/0351447, hereinafter, “Annamalaisami”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”).
Claim 14 (similar claims 22, 23). Kini teaches:
A method for exchanging data over a TCP connection between a client node that resides in a local network and a networking node that resides in an outside network; – in paragraphs [0005], [0018], [0037], Fig. 2 ([0005] “A method in an edge router to facilitate communications between a subscriber end station running TCP and a second electronic device that is one of a second edge router and server end station comprises the following steps. … The edge router determines that the packets are either received from the subscriber end station over a TCP connection or from the second electronic device over an MPTCP connection.” [0018] “subscriber end stations are coupled (e.g., through customer premise equipment coupled to an access network (wired or wirelessly)) to edge network elements, which are coupled (e.g., through one or core network elements) to other edge network elements, which are coupled to other end stations (e.g., server end stations).” [0037] “host 1 205 communicates with host 2 220.”) {Examiner’s interpretation: Host 1 205 and Host 2 220 in Fig. 2 of Kini corresponds to the client node and the network node, respectively, in the claim.}
wherein the TCP connection comprises a primary Multipath TCP (MPTCP) subflow over a first access network between a hybrid customer premises equipment (HCPE) that servers as a gateway connecting the client node or the local network of the client node to the first access network, the HCPE serving as a first proxy node, and a hybrid access gateway (HAG) that provides communication between the first access network and the outside network, the HAG serving as a second proxy node; – in paragraphs [0037], [0038], Fig. 2 ([0037] “host 1 205 communicates with host 2 220. These hosts run TCP, but can take advantage of an MPTCP connection over the Internet …. Edge routers 1 and 2 110, 215 that run MPTCP proxies support this capability.” [0038] “Packets are transmitted between host 1 205 and edge router 1 110 over a TCP connection in an access network. Packets are also transmitted between host 2 220 and edge router 2 215 over a TCP connection in an access network. Edge routers 1 and 2 110, 215 run MPTCP proxies so that packets can be transmitted over an MPTCP connection over the Internet.”) {Examiner’s interpretation: Edge routers 1 and 2 110, 215 running MPTCP proxies in Kini corresponds to the HCPE and HAG, respectively, in the claim. The packet transmission over the MPTCP connection over the Internet in Kini corresponds to the primary MPTCP sublow over the first access network in the claim.}
the method comprising: – in paragraphs [0005], Fig. 2 ([0005] “A method ….”)
by the HCPE: intercepting and converting first TCP segments from the client node of the local network to first MPTCP segments of the primary MPTCP subflow and vice versa; – in paragraph [0039], Fig. 2 ([0039] “When host 1 205 initiates a TCP connection with edge router 1 110 and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is therefore compatible with MPTCP. Edge router 2 215 terminates the MPTCP connection and initiates a new TCP connection over access network with host 2 220. Edge router 2 215 multiplexes the packets from the MPTCP connection for transmission over the TCP connection and sends the packets to host 2 220. Host 2 220 runs TCP and is unaware of the conversions occurring at edge routers 1 and 2 110, 215. Likewise, the reverse occurs when host 2 220 initiates a TCP connection to send packets to host 1 205.”)
using destination address information in the first TCP segments as destination address information of the first MPTCP segments without altering the destination address information; and using source address information in the first MPTCP segment as source address information in the first TCP segments without altering the source address information; and – in paragraph [0036] ([0036] “A TCP connection is uniquely identified by a source IP address, a destination IP address …. MPTCP connections are also uniquely identified in this manner. A segment within a TCP connection is uniquely identified with its sequence number. The multiplexing and demultiplexing procedures at the edge router 110 consist of maintaining a mapping from a segment on the TCP connection into a segment on an MPTCP constituent connection.”) 
by the HAG: converting second TCP segments from the networking node of the outside network to second MPTCP segments of the primary subflow and vice versa while preserving source address information and destination address information without altering the source address information or destination address information – in paragraphs [0036], [0039], [0050] Fig. 2 ([0036] “A TCP connection is uniquely identified by a source IP address, a destination IP address …. MPTCP connections are also uniquely identified in this manner. A segment within a TCP connection is uniquely identified with its sequence number. The multiplexing and demultiplexing procedures at the edge router 110 consist of maintaining a mapping from a segment on the TCP connection into a segment on an MPTCP constituent connection.” [0039] “When host 1 205 initiates a TCP connection with edge router 1 110 and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is therefore compatible with MPTCP. Edge router 2 215 terminates the MPTCP connection and initiates a new TCP connection over access network with host 2 220. Edge router 2 215 multiplexes the packets from the MPTCP connection for transmission over the TCP connection and sends the packets to host 2 220. Host 2 220 runs TCP and is unaware of the conversions occurring at edge routers 1 and 2 110, 215. Likewise, the reverse occurs when host 2 220 initiates a TCP connection to send packets to host 1 205.” [0050] “This conversion involves the use of mapping of a segment on the TCP connection onto a segment on the MPTCP connection. This mapping was created when the segment was transmitted from the TCP connection to the MPTCP connection. From that time the mapping of the segment number from one connection to the other is maintained.”) {Examiner’s interpretation: In Kini, the created mapping of a segment includes a source IP address and a destination IP address because both the TCP connection and the MPTCP connections are uniquely identified by a source IP address, a destination IP address …. In Kini, the mapping of the segment number is maintained (or persevered) during conversion of the TCP segments to MPTCP segments and conversion of MPTCP segments to the TCP segments.}

Kini does not explicitly teach:
wherein destination address information is of the networking node of the outside network; wherein source address information is of the networking node of the outside network.
However, Annamalaisami teaches:
wherein destination address information is of the networking node of the outside network – in paragraph [0224], Fig. 1B (The appliance 200 assigns an Intranet Internet Protocol (IIP) address 282 to the client 102 or the user of the client 102. A server 106 initiates a transport layer connection with the client 102 using the IIP address 282.)
wherein source address information is of the networking node of the outside network – in paragraph [0224] (The appliance 200 assigns an Intranet Internet server 106 initiates a transport layer connection with the client 102 using the IIP address 282.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini with Annamalaisami (which is an analogous art) to include wherein destination address information is of the networking node of the outside network; wherein source address information is of the networking node of the outside network, as taught by Annamalaisami, in paragraph [0003], to adopt multipath transmission control protocol connection (MPTCP) features for improvements in performance using subflows.
	
	Combination of Kini and Annamalaisami does not explicitly teach:
	wherein the first access network is of an Internet service provider (ISP).
	However, AAPA teaches:
	wherein the first access network is of an Internet service provider (ISP) – in paragraph [0003] ([0003] “A Customer Premises Equipment connects clients or local networks to an access network of an Internet Service Provider or ISP. The ISP then provides internet access to the clients by connecting the access network with the Internet through a gateway over the core network of the provider.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini and Annamalaisami with AAPA (which is an analogous art) to include wherein the first access network is of an Internet service provider (ISP), as taught by Kini, in paragraph [0001], to improve throughput of data communicated to and from a host or client running TCP.

Claim 15. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).

Annamalaisami further teaches:
wherein the TCP connection comprises an auxiliary MPTCP subflow over a second access network between the HCPE and the HAG; – in paragraphs [0284]-[0285], Figs. 1B, 8A, 8B ([0284]-[0285] “a device 200A (e.g., first device), intermediary between another device 200B (e.g., a second device) …, establishes a MPTCP session between the first device and the second device. … device 200B may negotiate for MPTCP support with device 200A based on the request for establishing the second connection/subflow …. The MPTCP manager 880 may identify one or more connections (e.g., TCP connections) under a MPTCP session.”)
the method further comprising: at the HCPE, converting third TCP segments to third MPTCP segments of the auxiliary MPTCP subflow and vice versa; and at the HAG, converting fourth TCP segments to fourth MPTCP segments of the auxiliary subflow and vice versa – in paragraphs [0271], [0278], [0281], [0282], [0284], [0285], [0291], [0293], [0295], Figs. 1B, 8A, 8B ([0271] “Device 200B may receive communications, such as TCP packets from a client 102 …. device 200B may include at least certain features and/or functionality similar and/or identical to those of device 200A. … Device 200A and device 200B may comprise intermediary nodes in a network, for conveying, routing and/or accelerating communications from at least one source to at least one destination.” [0278] “the device 200A (e.g., via the MPTCP manager 880) establishes a MPTCP PCB if a MPTCP request is received from device 200B.” [0281] “MPTCP PCB may operate or serve as a multiplexer/demultiplexer for subflows under MPTCP.” [0282] “By providing the translated sequence identifiers, applications handling the subflow communications can process the communications as if they belong to a single connection (e.g., TCP connection). … downstream applications handling or processing the communications at a destination or at another intermediate node may operate in the same manner (e.g., without a need to support MPTCP subflows).” [0284]-[0285] “a device 200A (e.g., first device), intermediary between another device 200B (e.g., a second device) …, establishes a MPTCP session between the first device and the second device. … device 200B may negotiate for MPTCP support with device 200A based on the request for establishing the second connection/subflow …. The MPTCP manager 880 may identify one or more connections (e.g., TCP connections) under a MPTCP session.” [0291] “the first device may translate or convert, via the protocol control structure, subflow-specific sequence identifiers of packets transmitted via each of the plurality of subflows, to sequence identifiers unique across the plurality of subflows.” [0293] “the first device may transmit the data packets with the translated sequence identifiers to the destination device via a single TCP connection.” [0295] “When sending data (to device 200B for example), device 200A can use the MPTCP PCB to determine which portion of data to send in each subflow. In doing so, device 200A uses the MPTCP PCB to de-multiplex data to the various subflows.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini and AAPA with Annamalaisami (which 

AAPA further teaches:
	wherein the second access network is of the Internet service provider (ISP) – in paragraph [0003] ([0003] “A Customer Premises Equipment connects clients or local networks to an access network of an Internet Service Provider or ISP. The ISP then provides internet access to the clients by connecting the access network with the Internet through a gateway over the core network of the provider.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini and Annamalaisami with AAPA (which is an analogous art) to include wherein the second access network is of the Internet service provider (ISP), as taught by Kini, in paragraph [0001], to improve throughput of data communicated to and from a host or client running TCP.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Annamalaisami et al. (Pub. No.: US 2014/0351447, hereinafter, “Annamalaisami”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”) and Sreeramoju et al. (Pub. No.: US 2017/0163539, hereinafter, “Sreeramoju”).
Claim 16. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 15 – refer to claim 15 for reference(s).

Annamalaisami further teaches:
further comprising: by the HAG, using destination address information of the networking node for the fourth segments sent to the networking node – in paragraphs [0049], [0267], Fig. 1B ([0049] “A first appliance 200 may be deployed on a first network 104 and a second appliance 200' on a second network 104'. … the first appliance 200 and second appliance 200' work in cooperation or in conjunction with each other to accelerate network traffic or the delivery of application and data between a client and a server.” [0267] “forwarded to the node owning the destination address. … Traffic arriving from external clients … directed to the internal IP address of the appliance (1.2.3.4) may be forwarded directly ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini and AAPA with Annamalaisami (which is an analogous art) to include by the HAG, using destination address information of the networking node for the fourth segments sent to the networking node, as taught by Annamalaisami, in paragraph [0003], to adopt multipath transmission control protocol connection (MPTCP) features for improvements in performance using subflows.

Combination of Kini, Annamalaisami, and AAPA does not explicitly teach:
by the HCPE, using destination address information of the HAG for the third MPTCP segments.
However, Sreeramoju teaches:
by the HCPE, using destination address information of the HAG for the third MPTCP segments – in paragraphs [0028], [0030] ([0028] “The term "set of tuples" may generally refer to a 4-tuple in the form of (source IP address, source port number, destination IP address, destination port number) for uniquely identifying a bi-directional connection between EP-A 110 and EP-B 120.” [0030] “first packets on SF1 170 travel on a first path from EP-A 110 to EP-B 120 based on first set of tuples 172 included in each first packet.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Annamalaisami, and AAPA with Sreeramoju (which is an analogous art) to include by the HCPE, using destination address information of the HAG for the third MPTCP segments, as taught by Sreeramoju, in paragraphs [0015] and [0021], to provide a technique which utilizes multiple paths simultaneously to transfer data between two endpoints and to exploit the multiple paths between them to improve application throughput and latency and reduce the likelihood of congestion in network environment.

Claim 17. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 15 – refer to claim 15 for reference(s). 

Combination of Kini, Annamalaisami, and AAPA does not explicitly teach:
further comprising, for establishing the auxiliary MPTCP subflow: sending, by the HAG for establishing the auxiliary MPTCP subflow, a segment comprising an address of the HAG in the second access network over the primary MPTCP subflow.
However, Sreeramoju teaches:
further comprising, for establishing the auxiliary MPTCP subflow: sending, by the HAG for establishing the auxiliary MPTCP subflow, a segment comprising an address of the HAG in the second access network over the primary MPTCP subflow – in paragraphs [0049], [0050], [0052] ([0049] “EP-A 110 configures first set of tuples 172 identifying subflow SF1 170. For example, first set of tuples 172=(source IP address=IP-A, source port number=Port-A1, destination IP address=IP-B, destination port number=Port-B).” [0050] “exchange key information for subsequent addition of subflows.” [0052] “At 450, 452 and 454 in FIG. 4 (related to 240 in FIG. 2), a three-way handshake is also used to establish subflow SF2 180. … In practice, key information exchanged in the initial MP_CAPABLE handshake (see 430, 432 and 434) will be used in the MP_JOIN option.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Annamalaisami, and AAPA with Sreeramoju (which is an analogous art) to include further comprising, for establishing the auxiliary MPTCP subflow: sending, by the HAG for establishing the auxiliary MPTCP subflow, a segment comprising an address of the HAG in the second access network 

Claim 18. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 15 – refer to claim 15 for reference(s). 

Combination of Kini, Annamalaisami, and AAPA does not explicitly teach:
further comprising: sending, by the HCPE, a segment comprising a request to establish the second MPTCP subflow to the HAG.
However, Sreeramoju teaches:
further comprising: sending, by the HCPE, a segment comprising a request to establish the second MPTCP subflow to the HAG – in paragraph [0052] ([0052] “At 450, 452 and 454 in FIG. 4 (related to 240 in FIG. 2), a three-way handshake is also used to establish subflow SF2 180. At 450, EP-A 110 sends a SYN packet to EP-B 120.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Annamalaisami, and AAPA with Sreeramoju (which is an analogous art) to include sending, by the HCPE, a segment comprising a request to establish the second MPTCP subflow to the HAG, as taught by Sreeramoju, in paragraphs [0015] and [0021], to provide a technique which utilizes 

Claim 19. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 15 – refer to claim 15 for reference(s). 

Combination of Kini, Annamalaisami, and AAPA does not explicitly teach:
further comprising: sending, by the HAG, a segment comprising a request to establish the second MPTCP subflow to the HCPE.
However, Sreeramoju teaches:
further comprising: sending, by the HAG, a segment comprising a request to establish the second MPTCP subflow to the HCPE – in paragraph [0052] ([0052] “At 450, 452 and 454 in FIG. 4 (related to 240 in FIG. 2), a three-way handshake is also used to establish subflow SF2 180. … At 452, EP-B 120 responds with a SYN-ACK packet, and at 454, EP-A 110 responds with an ACK packet to complete the handshake.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Annamalaisami, and AAPA with Sreeramoju (which is an analogous art) to include sending, by the HAG, a segment comprising a request to establish the second MPTCP subflow to the HCPE, as taught by Sreeramoju, in paragraphs [0015] and [0021], to provide a technique which utilizes multiple paths simultaneously to transfer data between two endpoints and to exploit the 

Claim 20. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 15 – refer to claim 15 for reference(s). 

Combination of Kini, Annamalaisami, and AAPA does not explicitly teach:
comprising, for establishing the primary and auxiliary MPTCP subflow: by the HAG, receiving a synchronization segment from the HCPE indicative for a request to establish the primary and auxiliary MPTCP subflows; subsequently, by the HCPE, receiving a synchronization and acknowledgement segment from the HAG; establishing, by the HCPE, the primary and the auxiliary MPTCP subflows; receiving, by the HAG, an acknowledgment segment from the HCPE; and subsequently, by the HAG, establishing the primary and the auxiliary MPTCP subflows.
However, Sreeramoju further teaches:
comprising, for establishing the primary and auxiliary MPTCP subflow: – in paragraphs [0049], [0051] ([0049] “configures first set of tuples 172 identifying subflow SF1 170.” [0051] “configures second set of tuples 182 for identifying subflow SF2 180 ….”)
by the HAG, receiving a synchronization segment from the HCPE indicative for a request to establish the primary and auxiliary MPTCP subflows; – in paragraphs [0050], [0052] ([0050] “At 430, 432 and 434 in FIG. 4 (related to 230 in FIG. establish SF1 170. At 430, EP-A 110 sends a synchronization (SYN) packet to EP-B 120.” [0052] “At 450, 452 and 454 in FIG. 4 (related to 240 in FIG. 2), a three-way handshake is also used to establish subflow SF2 180. At 450, EP-A 110 sends a SYN packet to EP-B 120.”)
subsequently, by the HCPE, receiving a synchronization and acknowledgement segment from the HAG; – in paragraphs [0050], [0052] ([0050] “At 432, EP-B 120 responds with a synchronization-acknowledgement (SYN-ACK) packet, to which EP-A 110 responds with an ACK packet at 434.” [0052] “At 452, EP-B 120 responds with a SYN-ACK packet, and at 454, EP-A 110 responds with an ACK packet to complete the handshake.”)
establishing, by the HCPE, the primary and the auxiliary MPTCP subflows; – in paragraphs [0050], [0052] ([0050] “Option MP_CAPABLE is used in the SYN, SYN-ACK and ACK packets to allow EP-A 110 and EP-B 120 to verify that MPTCP is supported, and exchange key information for subsequent addition of subflows.” [0052] “Instead of MP_CAPABLE, option MP_JOIN is used in the SYN, SYN-ACK and ACK packets to identify the MPTCP connection joined by the new subflow SF2 180.”)
receiving, by the HAG, an acknowledgment segment from the HCPE; and – in paragraph [0050] ([0050] “At 430, EP-A 110 sends a synchronization (SYN) packet to EP-B 120. At 432, EP-B 120 responds with a synchronization-acknowledgement (SYN-ACK) packet, to which EP-A 110 responds with an ACK packet at 434.”)
subsequently, by the HAG, establishing the primary and the auxiliary MPTCP subflows – in paragraphs [0050], [0052] ([0050] “Option MP_CAPABLE is used in the SYN, SYN-ACK and ACK packets to allow EP-A 110 and EP-B 120 to verify that MPTCP is supported, and exchange key information for subsequent addition of subflows.” [0052] “Instead of MP_CAPABLE, option MP_JOIN is used in the SYN, SYN-ACK and ACK packets to identify the MPTCP connection joined by the new subflow SF2 180.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Annamalaisami, and AAPA with Sreeramoju (which is an analogous art) to include comprising, for establishing the primary and auxiliary MPTCP subflow: by the HAG, receiving a synchronization segment from the HCPE indicative for a request to establish the primary and auxiliary MPTCP subflows; subsequently, by the HCPE, receiving a synchronization and acknowledgement segment from the HAG; establishing, by the HCPE, the primary and the auxiliary MPTCP subflows; receiving, by the HAG, an acknowledgment segment from the HCPE; and subsequently, by the HAG, establishing the primary and the auxiliary MPTCP subflows, as taught by Sreeramoju, in paragraphs [0015] and [0021], to provide a technique which utilizes multiple paths simultaneously to transfer data between two endpoints and to exploit the multiple paths between them to improve application throughput and latency and reduce the likelihood of congestion in network environment.

Claim 26. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).
Kini teaches:
wherein the HAG is transparent to the networking node due to the preserving of the source address information and the destination address information without altering the source address information or the destination address information in the converting of the second TCP segments from the networking node of the outside network to second MPTCP segments of the primary subflow and vice versa – in paragraphs [0036], [0039], [0050] Fig. 2 ([0036] “A TCP connection is uniquely identified by a source IP address, a destination IP address …. MPTCP connections are also uniquely identified in this manner. A segment within a TCP connection is uniquely identified with its sequence number. The multiplexing and demultiplexing procedures at the edge router 110 consist of maintaining a mapping from a segment on the TCP connection into a segment on an MPTCP constituent connection.” [0039] “When host 1 205 initiates a TCP connection with edge router 1 110 and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is therefore compatible with MPTCP. Edge router 2 215 terminates the MPTCP connection and initiates a new TCP connection over access network with host 2 220. Edge router 2 215 multiplexes the packets from the MPTCP connection for transmission over the TCP connection and sends the packets to host 2 220. Host 2 220 runs TCP and is unaware of the conversions occurring at edge routers 1 and 2 110, 215. Likewise, the reverse occurs when host 2 220 initiates a TCP connection to send packets to host 1 205.” [0050] “This conversion involves the use of the mapping of a segment on the TCP connection onto a mapping was created when the segment was transmitted from the TCP connection to the MPTCP connection. From that time the mapping of the segment number from one connection to the other is maintained.”)

Claim 27. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).
Kini teaches:
wherein the networking node believes that it receives single path TCP segments from the client or HCPE due to the preserving of the source address information and the destination address information without altering the source address information or the destination address information in the converting of the second TCP segments from the networking node of the outside network to second MPTCP segments of the primary subflow and vice versa – in paragraphs [0036], [0039], [0050] Fig. 2 ([0036] “A TCP connection is uniquely identified by a source IP address, a destination IP address …. MPTCP connections are also uniquely identified in this manner. A segment within a TCP connection is uniquely identified with its sequence number. The multiplexing and demultiplexing procedures at the edge router 110 consist of maintaining a mapping from a segment on the TCP connection into a segment on an MPTCP constituent connection.” [0039] “When host 1 205 initiates a TCP connection with edge router 1 110 and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is conversions occurring at edge routers 1 and 2 110, 215. Likewise, the reverse occurs when host 2 220 initiates a TCP connection to send packets to host 1 205.” [0050] “This conversion involves the use of the mapping of a segment on the TCP connection onto a segment on the MPTCP connection. This mapping was created when the segment was transmitted from the TCP connection to the MPTCP connection. From that time the mapping of the segment number from one connection to the other is maintained.”)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Annamalaisami et al. (Pub. No.: US 2014/0351447, hereinafter, “Annamalaisami”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”) and Tremblay et al. (Pub. No.: US 2012/0331160, hereinafter, “Tremblay”).
Claim 21. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s). 

Annamalaisami further teaches:
wherein the HAG comprises a plurality of gateway servers each acting as gateway between the first access network and the networking node – in paragraphs [0043], [0049], Fig. 1B ([0043] “the appliance 200 includes … appliances ….” [0049] “A first appliance 200 may be deployed on a first network 104 and a second appliance 200' on a second network 104'. … the first appliance 200 and second appliance 200' work in cooperation or in conjunction with each other to accelerate network traffic or the delivery of application and data between a client and a server.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini with Annamalaisami (which is an analogous art) to include wherein the HAG comprises a plurality of gateway servers each acting as gateway between the first access network and the networking node, as taught by Annamalaisami, in paragraph [0003], to adopt multipath transmission control protocol connection (MPTCP) features for improvements in performance using subflows.

Combination of Kini, Annamalaisami, and AAPA does not explicitly teach:
wherein the method further comprises: by the HAG, load balancing the primary MPTCP subflow to one of the gateway servers.
However, Tremblay teaches:
wherein the method further comprises: by the HAG, load balancing the primary MPTCP subflow to one of the gateway servers – in paragraphs [0048], [0051] ([0048] “the system 100 includes an MPTCP-capable load balancing server 150  serving nodes 30A-30C.” [0051] “the load balancing server 150 will … open a single connection to one of the serving nodes 30A-30C.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Annamalaisami, and AAPA with Tremblay (which is an analogous art) to include wherein the method further comprises: by the HAG, load balancing the primary MPTCP subflow to one of the gateway servers, as taught by Tremblay, in paragraph [0045], to add a multi-path TCP proxy that would maintain the high traffic while increasing the bandwidth and improving the resiliency of the traffic by taking full advantage of the multipath TCP capabilities, with no modifications to the load balanced applications.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Annamalaisami et al. (Pub. No.: US 2014/0351447, hereinafter, “Annamalaisami”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”) and Seo et al. (Pub. No.: US 2017/0134261, hereinafter, “Seo”).
Claim 28. Combination of Kini, Annamalaisami, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).

Combination of Kini, Annamalaisami, and AAPA does not explicitly teach:
wherein the use of the MPTCP is transparent to both the client node and the networking node.
However, Seo teaches:
wherein the use of the MPTCP is transparent to both the client node and the networking node – in paragraphs [0066], [0070], Fig. 2 (The terminal 100 transmits data to the server 400 and receives data from the server 400 without utilizing the gateway 200. In some exemplary embodiments, the server 300 and the server 400 can be general servers capable of performing TCP-based communications via a single path. The gateway 200 relays MPTCP data and TCP data. The gateway 200 may be a Transparent CP supported proxy server that allows the terminal 100 to transmit and to receive data via MPTCP when communicating with a general TCP server. In an exemplary embodiment, the gateway 200 can be located where multiple networks are interconnected. In another exemplary embodiment, the gateway 200 can be located where the LTE network and the WiFi network are interconnected. The gateway 200 may be called a MultiNet Aggregation-Gateway (MA-GW).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Annamalaisami, and AAPA with Seo (which is an analogous art) to include wherein the use of the MPTCP is transparent to both the client node and the networking node, as taught by Seo, in paragraph [0029], to transmit data, by using a plurality of available wireless networks at the same time, via each path can be aggregated and delivered as one piece of data, in which a large amount of data may be quickly sent and received using a plurality of available network resources.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.